DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-14, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2007/0152668 A1).
With respect to claim 1, Zhang discloses a circuit comprising: a first resonator having a characteristic resonant frequency; and a non-linear resonator (as seen on Figure 1 and 5 having a resonator #12 shaped in a squared configuration and not linear) controllably configurable into a first resonance state in which the non-linear resonator has a first resonant frequency equal to the characteristic resonant frequency (see Figures 1 and 2, disclosing RF coils #10 and #12 see 
With respect to claim 2, Zhang discloses the first resonator is configured to couple to a first port and the non-linear resonator is configured to couple to a second port, and wherein: in the first resonance state (see paragraph 0027 and 0049 disclosing the coil arrangement having one or more channels for each RF receiver wherein channels are considered as the ports claimed wherein each coil is separately connected to the MR system via channels), the non-linear resonator is configured to inductively couple to the first resonator so as to communicatively couple a signal from the first resonator to the second port (see paragraphs 0037and 0042 disclosing the RF coils being inductively coupled), and in the second resonance state, the non-linear resonator is configured to isolate the second port from the first resonator (See paragraph 0049 disclosing at least two modes having different frequencies, one higher than the other since the coils are tuned to two different species 13C and 1H therefore isolated in frequency from each other. Paragraph 0046 disclosing switching the coils for activating the coils separately and therefore also isolated. Furthermore, see channel connection for separation of coils as discussed above.).
With respect to claim 11, Zhang discloses a method comprising: providing a nonlinear resonator and a second resonator, wherein (as seen on Figure 1 and 5 having a resonators #10 and #12): the nonlinear resonator is controllably configurable into an isolation configuration having an isolation mode resonant frequency, and a reception configuration having a reception 
With respect to claim 12, Zhang discloses in a second mode, configuring the nonlinear resonator in the reception configuration such that the nonlinear resonator is configured for resonant communication with the second resonator (see paragraphs 0037and 0042 disclosing the RF coils #10 and #12 being inductively coupled, implicitly disclosing the coil array being configured to be in resonant communication by the inductive coupling).
With respect to claim 13, Zhang discloses after configuring the nonlinear resonator in the reception configuration, providing a signal to the second resonator; and receiving the signal at the nonlinear resonator (see paragraph 0027 for the reception functionality).
With respect to claim 14, Zhang discloses after receiving the signal at the nonlinear resonator, configuring the nonlinear resonator into the isolation configuration so as to isolate the nonlinear resonator from a signal on the second resonator, and to isolate the second resonator from another signal on the nonlinear resonator (See paragraph 0049 disclosing at least two modes having different frequencies, one higher than the other since the coils are tuned to two .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7, 9-10, 16-18 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2007/0152668 A1) in view of Kim et al. (US 2012/0286582 A1).
With respect to claim 3, Zhang discloses the non-linear resonator comprises a resonator having a first end and a second end (see Figure 5 for further details of coil array of Figures 1 and 2 disclosing a first and second ends as illustrated in the Figure attached below and numbered by examiner), and a coupler electrically disposed between the first end and the second end (coupling circuit #22 for connecting both ends in coil #18; see paragraph 0042), wherein the coupler is controllably configurable into a plurality of impedance states, including (see paragraph 0049 for impedance adjustment that is considered as the plurality of impedance states since the impedance is adjusted by impedance matching as the coil is tuned to different frequencies): a first impedance state, which first impedance state configures the non-linear resonator into the first resonance state, and a second impedance state, which second impedance state configures the nonlinear resonator into the second resonance state (see paragraph 0049 disclosing at least two modes having different frequencies, one higher than the other since the coils are tuned to two 
    PNG
    media_image1.png
    362
    556
    media_image1.png
    Greyscale
different species 13C and 1H). 
Furthermore, Zhang discloses the claimed invention as stated above except for specifying the material of the resonator wherein the material is metamaterial. Kim discloses the use of metamaterials for the resonator/antenna or RF coil (see paragraph 0123).

With respect to claim 4, Zhang and Kin discloses the metamaterial resonator (as discussed above with respect to material) comprises a split-ring resonator (See paragraph 0035 of Zhang disclosing the loop #12 could be in shape of square as seen on Figures 1 and 5 or circular shape considered to be a ring shape as see on Figure 3 and other shapes wherein the conductor #18 is split as seen on Figure 5 forming a first end and second end as discussed above regarding claim 3). Therefore, one of ordinary skill in art at the time the invention was made to have different shapes for the resonator as taught by Zhang since any shape between square, circle, ovals etc. will perform equally well or perform the same function as stated by Zhang (paragraph 0035). Furthermore, one of ordinary skill in art at the time the invention was made to have a ring-shaped resonator as taught by Zhang’s alternative embodiment with the preferred square-shaped embodiment for the purpose of disclosing another shape option between all the shapes known in the art since any shape will perform equally well or perform the same function of transmitting and/or receiving a  signal wherein the shape is selected according to its suitability and preference of the person skill in the art at the time of the invention.  It is understood that the  which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

	
With respect to claims 5 and 6, Zhang discloses the coupler comprises a varactor, the varactor configured (see variable capacitors, known as varactors, #25 and #27 in Figure 5): to have the second impedance state in response to a radio-frequency signal (see paragraph 0049 for impedance adjustment that is considered as the plurality of impedance states since the impedance is adjusted by impedance matching as the coil is tuned to different frequencies) incident on the coupler from the second port, such that the non-linear resonator is in the second resonant state and the second port is isolated from the first resonator, and to have the first impedance state in the absence of such radio-frequency signal at the carrier frequency from the second port, such that the non-linear resonator is in the first resonant state and is configured to communicatively couple the first resonator to the second port  (see paragraph 0027 and 0049 disclosing the coil arrangement having one or more channels for each RF receiver wherein channels are considered as the ports claimed wherein each coil is separately connected to the MR system via channels; See paragraph 0049 disclosing at least two modes having different frequencies, one higher than the other since the coils are tuned to two different species 13C and 1H therefore isolated in frequency from each other. Paragraph 0046 disclosing switching the coils for activating the coils separately and therefore also isolated. Furthermore, see channel connection for separation of coils as discussed above in claim 2).
With respect to claim 7, Zhang discloses the coupler comprises a switch (see paragraph 0046 disclosing switching of the RF coils, considered to implicitly teching the switch component). 
With respect to claims 9 and 10, Zhang discloses the claimed invention as stated above except for specifying that the first resonator is a linear resonator, wherein the linear resonator is helix resonator. Zhang discloses the coil structure can be any shape (See paragraph 0035 of Zhang disclosing the loop #12 could be in shape of square as seen on Figures 1 and 5 or circular shape considered to be a ring shape as see on Figure 3). Furthermore, Kim discloses a helix resonator (see paragraph 0113). Therefore, one of ordinary skill in art at the time the invention was made to have a linear resonator, wherein the linear resonator is helix resonator as taught by Kin with Zhang’s resonator for the purpose of disclosing another shape option between all the shapes known in the art since any shape between square, circle, ovals etc. will perform equally well or perform the same function as stated by Zhang (paragraph 0035) of transmitting and/or receiving wherein the shape is selected according to its suitability and preference of the person skill in the art at the time of the invention.  It is understood that the change in shape is common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
With respect to claim 16, Zhang discloses a signal magnifying accessory for use within a bore of an MRI machine, the MRI machine (see MR machine in Figure 11) having a transmitting coil disposed to transmit (coils #134 and #11), to a specimen in the bore (patient inside the bore of the MR machine as seen on Figure 11), an excitation signal having a transmission frequency in a transmitting mode, and a reception coil disposed to receive, from the specimen, a response 
    PNG
    media_image2.png
    454
    398
    media_image2.png
    Greyscale
and to produce, in concert with the resonator array when the MRI machine is in a receiving mode, a second array resonant frequency equal to the response frequency, so as to magnify the response signal (see paragraphs 0027 and 0046 disclosing the switching/offset processes of the coils and the transmission and reception function of the coils at the match frequency wherein the resonant frequency can be matched to a higher value since the coils are tuned to two different species 13C and 1H as discussed in paragraph 0049).
Furthermore, Zhang discloses the claimed invention as stated above except for specifying the material of the resonator wherein the material is metamaterial. Kim discloses the use of metamaterials for the resonator/antenna or RF coil (see paragraph 0123).
Therefore, one of ordinary skill in art at the time the invention was made to have use metamaterials to construct the resonator as taught by Kim with Zhang’s resonators for the purpose of disclosing a preferred material according to its suitability between all the known materials to form a resonator that performs the function of an antenna for transmitting and/or receiving a signal as intended and known by one of ordinary skill in the art at the time of the invention was made. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)
With respect to claim 17, Zhang discloses the resonator coil comprises a first end and a second end, and the controllable impedance is electrically coupled between the first end and the 
With respect to claim 18, Zhang discloses the controllable impedance comprises a varactor (see variable capacitors, known as varactors, #25 and #27 in Figure 5), the varactor configured to assume a first capacitance in response to receipt of a radiofrequency excitation signal from the MRI machine in a transmission mode, and to assume a second capacitance when the MRI machine is in a reception mode (see paragraphs 0042 and 0049). Furthermore, Zhang discloses a split-ring resonator (See paragraph 0035 of Zhang disclosing the loop #12 could be in shape of square as seen on Figures 1 and 5 or circular shape considered to be a ring shape as see on Figure 3 and other shapes wherein the conductor #18 is split as seen on Figure 5 forming a first end and second end as discussed above regarding claim 3). Therefore, one of ordinary skill in art at the time the invention was made to have different shapes for the resonator as taught by Zhang since any shape between square, circle, ovals etc. will perform equally well or perform the same function as stated by Zhang (paragraph 0035). Furthermore, one of ordinary skill in art at the time the invention was made to have a ring-shaped resonator as taught by Zhang’s alternative embodiment with the preferred square-shaped embodiment for the purpose of disclosing another shape option between all the shapes known in the art since any shape will perform equally well or perform the same function of transmitting and/or receiving a  signal wherein the shape is selected according to its suitability and preference of the person skill in the art at the time of the invention.  It is understood that the change in shape is common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
With respect to claims 21-23, Zhang discloses the resonator array defines a resonator plane, and wherein the control resonator is disposed substantially parallel to the resonator plane at a non-zero distance (d) from the resonator plane (see Figure 5 wherein the plane where the resonator system #10 and #12 are located is parallel to plane where the circuitry #22 is located at a non-cero distance). 
With respect to claims 22 and 23, Zhang and Kim disclose the claimed invention as stated above except for explicitly teaching the resonator plane a distance (d) of 0 or 2 centimeters from the resonator plane. However, the rearrangement of a part to a different distance is held obvious since the distance modification of the circuitry #22 from a coil #12 would not modify the operation of said devices involved and is considered as a matter of design choice. In re Japikse 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) If applicant feels the value of the distance is critical, applicant is reminded that no criticality or unexpected results have been disclose in the Specification of the current application that would make the distance or rearrangement of part nonobvious. 
With respect to claim 24, Zhang discloses a spacer apparatus disposed in the spacer layer between the resonator array and the control resonator, the spacer apparatus comprising non-metal and non-magnetic material, the spacer apparatus holding the control resonator at a defined distance from the array (see Figure 2 showing space layer or gap between coils/resonators #10 and #12 numbered by the examiner herein as discussed in claim 16 above, said space is empty, and contains only air which is non-metal and non-magnetic The pulse 
With respect to claim 25, Zhang discloses the resonator array comprises at least two metamaterial resonators (see two resonators #10 and #12 Figures 2 and 5, see comments of metamaterials in claim 16).
With respect to claim 26, Zhang discloses a method of amplifying a response signal from a specimen in the bore of an MRI machine, the method comprising: providing, in the bore of the MRI machine (se Figure 11 disclosing a MR system with a patient located inside the bore not numbered) having a working frequency (see paragraph 0027 disclosing a the MR system with RF components that apply RF pulses at a frequency), a controllable array assembly, the controllable array assembly comprising: a resonator array comprising a plurality of resonators (see Figures 1, 2 and 5 coils #10 and #12 forming the array) configured to inductively couple to one another at the operating frequency of the MRI machine (see paragraphs 0037and 0042 disclosing the RF coils being inductively coupled); and a nonlinear control resonator having a controllable impedance; configuring the controllable array assembly into a pass-through mode when the MRI machine is in a transmitting mode; and configuring the controllable array assembly into an amplifying mode when the MRI machine is in a receiving mode (see paragraph 0049 for impedance adjustment that is considered as the plurality of impedance states since the impedance is adjusted by impedance matching as the coil is tuned to different frequencies; see paragraphs 0027 and 0046 disclosing the switching processes of the coils and the transmission and reception function of the coils at the match frequency wherein the resonant frequency can be matched to a higher value since the coils are tuned to two different species 13C and 1H). 

With respect to claim 27, Zhang discloses configuring the controllable array assembly into a pass-through mode comprises automatically configuring the nonlinear control resonator into a first resonance mode, wherein the nonlinear control resonator in the first resonator mode couples with the resonator array to produce, in the controllable array assembly, an assembly resonant frequency offset from the working frequency of the MRI machine (see paragraphs 0027 0046 and 0049 disclosing the switching processes of the coils and the transmission and reception function of the coils at the match frequency wherein the resonant frequency can be matched to a higher value since the coils are tuned to two different species 13C and 1H wherein transmit or received are modes and different frequencies are also different modes)
With respect to claim 28, Zhang discloses automatically configuring the nonlinear control resonator into a first resonance mode comprises providing, to the controllable impedance, a radiofrequency excitation signal transmitted from the MRI machine (see paragraph 0049 for 
With respect to claim 29, Zhang discloses configuring the controllable array assembly into an amplifying mode comprises automatically configuring the nonlinear control resonator into a second resonance mode, wherein the nonlinear control resonator in the second resonator mode couples with the resonator array to produce, in the controllable array assembly, an assembly resonant frequency at the working frequency of the MRI machine (see paragraph 0049 for impedance adjustment that is considered as the plurality of impedance states since the impedance is adjusted by impedance matching as the coil is tuned to different frequencies since the coils are tuned to two different species 13C and 1H).  
With respect to claim 30, Zhang discloses automatically configuring the nonlinear control resonator into the second resonance mode comprises withholding, from the controllable impedance, an excitation signal transmitted from the MRI machine (see paragraph 0049 for impedance adjustment that is considered as the plurality of impedance states to match a value. Due to the process of matching during the tuning of the coil, it is implicitly taught that some values will be withheld since they are not values that match the targeted value for tuning).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2007/0152668 A1) and Kim et al. (US 2012/0286582 A1) in view of Ichikawa (US 2016/0141882 A1).
With respect to claim 8, Zhang and Kim discloses the claimed invention as stated above except for specifying the switch comprises a transistor. However, Ichikawa discloses a switch having a transistor (see paragraph 0127). Therefore, one of ordinary skill in art at the time the invention was made to have a transistor in a switch as taught by Ichikawa with Zhang and Kim’s . 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2007/0152668 A1) and Kim et al. (US 2012/0286582 A1) in view of Ackerman et al. (US 2006/0173284 A1).
With respect to claim 19, Zhang and Kim discloses the claimed invention as stated above except for explicitly disclosing the controllable impedance is a varactor diode, the varactor diode configured to assume the first impedance state in response to receipt by the varactor diode of the excitation signal from the MRI machine when the MRI machine is in the transmitting mode. However, Ackerman discloses the controllable impedance is a varactor diode, the varactor diode configured to assume the first impedance state in response to receipt by the varactor diode of the excitation signal from the MRI machine when the MRI machine is in the transmitting mode (see paragraphs 0054, 0077 and 0093-0095 disclosing a varactor diode for adjusting the impedance of the coil at the transmit mode). Therefore, one of ordinary skill in art at the time the invention was made to have a varactor diode type as taught by Ackerman with Zhang’s varactor for the purpose of indicating the type of varactor used between all the options known in the art in order to continue an optimal adjustment during the tuning process of the capacitor as taught by Ackerman (see paragraph 0095) to operate the coil at the chosen/match frequencies, at least two different frequencies, needed during the imaging process. 
With respect to claim 20, Zhang and Kim discloses the varactor diode (see claim 19 comments about the varactor from Zhang in view of Ackerman being a varactor diode) is configured to assume the second impedance state in the absence of the excitation signal from the MRI machine when the MRI machine is in the receiving mode (see paragraph 0049 disclosing at least two modes having different frequencies, one higher than the other since the coils are tuned to two different species 13C and 1H where both can be transmit/received by coil array #11).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 15, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method comprising: a resonant coupling between the second resonator and the nonlinear isolator in the isolation configuration is at least 9 dB less than resonant coupling between the second resonator and the nonlinear isolator in the reception configuration in combination with the remaining limitations of claim and intervening claims 11, 12 and 14.

Response to Arguments
Applicant's arguments filed 03/23/21 have been fully considered but they are not persuasive. 
Applicant argues that Zhang fails to teach or fairly suggest the “resonator is controllably configurable”. Specifically, Zhang fails to disclose “a system, circuit or mechanism for the distance between the coil portions is controllably configured”.
The examiner disagrees with applicant’s argument because Zhang discloses a support structure #15 can be used to fix the coil portions 10 and 12 together and control the distance between them (see paragraph 0035).  Said teachings demonstrates that is “controllably configured” as claimed; which means arrange to exercise or influence.  Applicant fails to define a particular component or system, let alone a circuit to perform said function.  Furthermore, it is noted that the features upon which applicant relies (i.e., a system, circuit or mechanism to make the action of controllably configured to have different frequencies or for controlling the distance of the coils) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, for the reasons as stated above, the 35 U.S.C. 102(a)(1) stands and is considered proper. 
Applicant argues, regarding claim 2, that Zhang fails to teach the resonator is configured to isolate from the first resonator because Zhang requires both coils to be coupled through mutual inductance. Zhang fails to teach or fairly suggest the coils can be separately activated so that the coils can be isolated. 
The examiner disagrees with applicant’s argument since Zhang discloses the resonator to be inductive coupled since the claimed language does require said resonator to have inductive coupling. However, the inductive coupling relation does not prevent the coil structures to be isolated as required by the claim.  Zhang discloses, as discussed above, the coils having at least two modes wherein each mode has different frequencies, one higher than the other since the coils 
Applicant argues that the rejection of Zhang regarding the “controllably configured” capability is improper since paragraph 0049 is directed towards a different embodiment and it lacks a motivation to combine said embodiments. 
The examiner disagrees with applicant’s argument because even though Figures 1-2 are “different” embodiments compare to Figure 3 of the same patented invention, the only difference as stated by Zhang is the shape of the coils. It should be noted that even though the shapes of the arrays are different, the function, connection and relationship are the same. The functionality of both embodiments are generic and the variation is the shape, (see paragraphs  0035-0037 for said features also for embodiment of Figures 1-2) which is the reason why it is called a pictorial representation of an alternate embodiment, to show a different shape of coil with the same function. The claim is related to the function of the coil regardless of the shape and in this case the function of the coil in Zhang is generic to all pictorial shapes, meaning the different embodiment is not for the function which is the portion discussed regarding Zhang in the office action above. The function, hence is not interchangeable from one embodiment to another. Function as opposed to shape of the coils in Embodiment I and 2 are not distinct species. Since the rejection is based on the information generic to both embodiments, no motivation is required. Therefore, for the reasons as stated above, the 35 U.S.C. 102(a)(1) stands and is considered proper.
  Applicant argues that Zhang fails to teach or fairly suggest one resonator providing a signal to another resonator. 
The examiner disagrees with applicant’s argument because it is noted that the features upon which applicant relies (i.e., one coil/resonator sending a signal to another coil/resonator) are not recited in the rejected claim(s).  The claims only cites configuring a the resonator in the reception configuration (meaning, having the coil/resonator into receiving mode), providing a signal to a second resonator (meaning at least one of the coils, in this case the second one, will be provided of the data of the imaging process so that said data can be received by said second coil) and receiving the signal at the non-linear resonator (meaning the other resonator can also receive said data).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If applicant means that the coils/resonators are in resonant communication with each other in a way where one is configure as a transmission coil directly sending a signal to the other coil/resonator for receiving said signal, applicant is reminded that said limitations are not disclosed or suggested by the claim language. Therefore, for the reasons as stated above, the 35 U.S.C. 102(a)(1) stands and is considered proper.
Applicant argues, regarding claim 16, that Zhang in view of Kim fails to teach the a resonator array separated by a gap from the control resonator since the coils #10 and #12 cannot be both, resonator array and resonator coil. 
The examiner disagrees with applicant’s argument since Zhang discloses that each coil #10 and #12 are composed of multiple conductive strips as seen on Figure 6. Therefore, it should be understood that coils #10 and #12 are each an array wherein the array arrangement that constitute coil #10 is separated by a gap from coil arrangement #12 as discussed in the office In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, for the reasons as stated above, the 35 U.S.C. 103 stands and is considered proper.
 Applicant argues, regarding claim 26, that Zhang in view of Kim fails to teach the impedance to be controllable.
The examiner disagrees with applicant’s argument.  Zhang discloses the capacitor #25 can be adjusted since it is a variable capacitor to match the impedance (see paragraphs 0042 and 0049) for tuning the resonator by impedance matching circuit #22. The capacitor being a variable means that said capacitor is variable to be able to provide the desired mode or frequency, hence the controllable impedance.  Therefore, for the reasons as stated above, the 35 U.S.C. 103 stands and is considered proper.
Applicant argues that Zhang in view of Kim fails to disclose or suggest the configuration for transmitting and receiving modes by switching the coils.
The examiner disagrees with applicant’s argument because Zhang discloses the coil #11 as seen on Figure 11 which is the coil configuration further describe in Figures 1-10 with different views and connections wherein said coil can transmit and receive (see paragraph 0027). It should be understood that the coil #11, which is the coil array or configuration from Figures 1-2, since it can be used for transmit and receive, said feature implicitly teaches the use of a switching means to be able to switch from transmission mode to reception mode. Furthermore, it is noted that the features upon which applicant relies (i.e., switching means to switch between In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, for the reasons as stated above, the 35 U.S.C. 103 stands and is considered proper
   Applicant argues, regarding claim 27, that Zhang fails to teach or fairly suggest the frequency of the assembly to be offset from the MRI machine. 
It should be noted that the only definition in the Specification of the current application or the offset value is in paragraph 00187 wherein it indicates the value of the frequency is less than or greater than the MR machine, It is well known the frequency used in MR machines is the frequency of hydrogen as the characteristic Larmor frequency within the rage from 1-100 MHz. The claim language then means any frequency different from said frequency of hydrogen. Zhang discloses the use of different frequencies as discussed above or tuning the coil to a desired frequency according to the specie under examination (see paragraph 0027 and 0037 for tuning the coil to a desired frequency and see paragraph 0040 for a sample frequency used of around 200MHz; also see paragraph 0045 disclosing different frequencies) to produce the RF pulses with the needed characteristics according to equation 1. Furthermore, Zhang discloses the frequency could be tune to higher than 13C frequency or lower than 1H (see paragraph 0049). Since the claim language only requires the frequency to be different, Zhang discloses using different frequencies as well; then it should be understood that Zhang’s different frequencies reads on the offset frequencies as the claim. Therefore, for the reasons as stated above, the 35 U.S.C. 103 stands and is considered proper.
Applicant argues that, regarding claim 27, Zhang fails to teach or fairly suggest the frequency of the assembly to be offset from the MRI machine since the office action points at paragraphs that belongs to different embodiments without providing motivation to combine. 
The examiner disagrees with applicant’s argument because even though Figures 1-2 are “different” embodiments compare to Figure 3 of the same patent invention, the only difference as stated by Zhang is the shape of the coils. It should be noted that even though the shapes of the arrays are different, the function, connection and relationship are the same. The functionality of both embodiments are generic and the variation is the shape, (see paragraphs  0035-0037 for said features also for embodiment of Figures 1-2) which is the reason why it is called a pictorial representation of an alternate embodiment, to show a different shape of coil with the same function. The claim is related to the function of the coil regardless of the shape and in this case the function of the coil in Zhang is generic to all pictorial shapes, meaning the different embodiment is not for the function which is the portion discussed regarding Zhang in the office action above. The function, hence is not interchangeable from one embodiment to another. Function as opposed to shape of the coils in Embodiment I and 2 are not distinct species. Since the rejection is based on the information generic to both embodiments, no motivation is required. Therefore, for the reasons as stated above, the 35 U.S.C. 102(a)(1) stands and is considered proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866